  Case 16-31513       Doc 28   Filed 11/20/20 Entered 11/20/20 12:25:21               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     16-31513
MARK RAWA,                                    )
                                              )                Chapter: 13
                                              )
                                                               Honorable A. Benjamin Goldgar
                                              )
                                              )                Lake County
               Debtor(s)                      )

                  ORDER GRANTING MOTION TO SELL REAL PROPERTY

       THIS MATTER coming to be heard on the debtor's motion to sell real property, due notice
having been given, and the court being advised in the premises, IT IS HEREBY ORDERED:

   The motion is granted. The debtor is authorized to sell real property located at 210 Saratoga Ct.,
Gurnee, IL 60031. From the proceeds $5,000.00 must be paid to the Chapter 13 Trustee to be applied
to the Debtor's Chapter 13 plan. After all liens on the property are satisfied, any additional funds shall
be property of the Debtor.




                                                           Enter:


                                                                    Honorable A. Benjamin Goldgar
Dated: November 20, 2020                                            United States Bankruptcy Judge

 Prepared by:
 Christine H. Clar, ARDC #6202332
 Attorney for the Debtor
 DAVID M. SIEGEL & ASSOCIATES, LLC
 790 Chaddick Drive
 Wheeling, IL 602090
 847/520-8100
 davidsiegelbk@gmail.com
